Citation Nr: 0101809	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  96-18 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a postoperative, 
right knee disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1988 to June 
1990.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the North Little 
Rock, Arkansas Department of Veterans Affairs (VA) Regional 
Office (RO).

This matter was previously before the Board and was remanded 
in May 1997.  At that time a 20 percent rating was assigned.  
While the case was undergoing development, a 30 percent 
rating was assigned for the entire appeal period.  As the 
appeal has not been withdrawn, the claim has returned to the 
Board

The appellant appeared at a Travel Board hearing below the 
undersigned in November 2000.  The hearing was conducted 
under the authority of the Chairman of the Board.  A 
transcript of the hearing is on file.


REMAND

After review of the record, the Board concludes that further 
development is required before the completion of appellate 
action.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).

First, the Board notes that the veteran testified before the 
undersigned Member of the Board, in November 2000, that his 
right knee condition had increased in severity since his last 
VA examination, which was conducted in June and July 1998.  
Specifically, the veteran testified that he experienced 
increased limitation of motion in the right knee joint, and 
that he experiences more frequent episodes of right knee 
collapse. 

Second, the veteran testified that he has undergone four 
surgeries on his right knee.  A review of the claims file 
reveals documentation of only three surgical procedures 
involving the right knee:  diagnostic arthroscopy and partial 
lateral meniscectomy on April 25, 1996; revision of right 
anterior cruciate ligament reconstruction with ipsilateral 
patellar bone tendon and bone autograft, and arthroscopy on 
November 10, 1994; and residual right knee arthroscopy, 
partial medial meniscectomy, and anterior cruciate ligament 
on April 16, 1992.  The last VA treatment record is dated in 
January 1997.

Third, the veteran further testified that he has been 
diagnosed with osteoarthritis by his treating VA physician, 
J.L. Vander Schilden, M.D.  The most recent, June and July 
1998 VA examination, does not show a diagnosis of arthritis.  
This must be clarified.

The duty to assist "may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous 
medical examination.  VA regulations specifically require the 
performance of a new medical examination ... [when] 'evidence 
indicated there has been a material change in a disability or 
that the current rating may be incorrect.'"  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (quoting 38 C.F.R. 
§ 3.327(a)).  See also Allday v. Brown, 7 Vet. App. 517, 526 
(1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Moreover, 
VA treatment records must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, knowledge of items generated by VA).

Finally, the medical evidence documents that the veteran has 
undergone partial and lateral meniscectomy and a bone graft, 
in addition to anterior cruciate ligament reconstruction.  
Yet the RO has evaluated the veteran's right knee disability 
only under Diagnostic Code 5257, which contemplates other 
impairment of the knee, including instability and 
subluxation.  Hence, the record does not show that the RO has 
evaluated the veteran's right knee disability in accordance 
with Esteban v. Brown, 5 Vet. App. 259, 261 (1994) and 
VAOPGCPREC 23-97 (July 7, 1997).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions.

1.  The RO should again obtain the names 
and addresses of all medical care 
providers who have treated the veteran 
for his service-connected right knee 
disability.  The RO should also procure 
duly executed authorization for the 
release of private medical records, where 
appropriate.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment for the service-connected right 
knee disability.  The RO should ensure 
that it has all existing treatment 
records of which it has knowledge.  The 
RO should specifically request any and 
all inpatient and outpatient records, 
including surgical reports, nursing 
notes, physical therapy records, and 
discharge summaries, for all surgeries 
the veteran underwent on his right knee.  
The RO should further ensure that it has 
obtained any and all records of treatment 
accorded the veteran at VA Medical 
Centers (MCs) North Little Rock and 
Mountain Home, Arkansas.

The RO should make a specific attempt to 
obtain copies of any and all records of 
treatment accorded the veteran for his 
right knee disability by J.L. Vander 
Schilden, M.D.  In making this request, 
the Board reminds the RO to request these 
records of Dr. Vander Schilden compiled 
both through the VAMC, as well as through 
the University of Arkansas for Medical 
Sciences, Sports Medicine Section, 
Department of Orthopaedic Surgery.

3.  The RO should afford the veteran an 
examination to determine the extent of 
his service-connected right knee 
disability.  All indicated tests and 
studies should be accomplished.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's service-
connected right knee disability-
including, specifically, the effects of 
pain and weakness on range of motion and 
functionality-in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
and of DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

The examiner should be requested, 
specifically, to determine whether or 
not a diagnosis of right knee arthritis 
may be made and, if so, to provide an 
opinion as to the etiology of the right 
knee arthritis.

In rendering this opinion, the examiner 
is referred to the opinion contained in 
the July 1998 addendum to the June 1998 
VA examination.  At that time, the 
examining physician stated that he was 
"unable to establish any non-service 
connected right knee problems since the 
chain of events were initiated by the 
primary injury incurred while in the 
military service."

4.  The RO should re-evaluate the 
veteran's service-connected right knee 
disability in light of the newly acquired 
evidence and determine whether an 
increased evaluation is appropriate.  In 
so doing, the RO should consider whether 
the veteran exhibits symptomatology that 
warrants separate, compensable 
evaluations under other diagnostic codes, 
in accordance with Esteban v. Brown, 
supra, and the precedent opinion of the 
VA General Counsel, VAOPGCPREC 23-97.

5.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.  Thereafter the case 
should be returned to the Board, if in 
order.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




